SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal be and it hereby is DISMISSED for lack of appellate jurisdiction.
Plaintiff-appellant Charles Livecehi appeals from a July 1, 2003 order of the United States District Court for the Western District of New York (David G. Larimer, District Judge) granting defendant-appellee Continental Securities Corporation’s motion for summary judgment on Liveechi’s claims of discriminatory conduct and breach of contract. The case remains pending against defendants the United States Department of Housing and Urban Development and the Rochester Housing Authority.1
Absent an express direction for the entry of judgment against one party, an order by a district court that “adjudicates fewer than all the claims” in a case is not a final order and is not immediately appeal-able. Ruffolo v. Oppenheimer & Co., 949 F.2d 33, 35-36 (2d Cir.1991); see 28 U.S.C. §§ 1291, 1292(a)-(b); Fed.R.Civ.P. 54(b).
No such direction having been made here, Livecchi’s appeal is hereby DISMISSED for lack of appellate jurisdiction.

. The caption is hereby amended to reflect that defendants, the United States Department of Housing and Urban Development and the Rochester Housing Authority, are not parties to this appeal.